DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 and 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9, 34, and 38 are objected to because of the following informalities:
In claim 9, lines 1-2, “wherein the ionizing radiation being” should be –wherein the ionizing radiation is--.
In claim 34, line 3, “such cells” should be –said cells--.
In claim 38, line 4, “such cells” should be –said cells--.
In claim 38, line 6, “to Cherenkov light source” should be –to Cherenkov light--.
In claim 38, line 11, “photodynamic therapy” should be –photodynamic therapy (PDT)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 25-29, 31, and 33-38 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the photosensitizing agent” in line 3 and "the absence" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the DNA damage caused by ionizing radiation alone” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 has no transitional phrase. It cannot be determined what is being claimed as no structure is recited.
Claim 25 recites the limitation "the nucleus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the absence" in line 1 and “the photosensitizing agent” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the nuclei" in line 2, “the photosensitizing agent” in lines 2-3, and “the absence” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 has no transitional phrase. It cannot be determined what is being claimed as no structure is recited.
Claim 36 recites the limitation "the nuclei" in line 2 and “the absence” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites a system comprised of another system that has no structure. It is not clear what components comprise the system.
Claim 38 recites the limitation "the nuclei" in line 3 and “the absence” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 25, 26, 27, 29, 31, 33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218049 (Chen et al., hereinafter Chen) in view of US 6,500,800 (Sobolev et al., hereinafter Sobolev).
In regards to claim 1, Chen discloses delivering photosensitizing material to the tissue cells (paragraphs 91-94), wherein the photosensitizing material is targeted to the tissue cells using a delivery agent (paragraph 51; nanoparticles as photosensitizer carriers); and activating the photosensitizing material by exposing it to secondary products of ionizing radiation generated when the ionizing radiation is directed at tissue, wherein DNA damage is caused in the tissue cells by photoproducts generated by activation of the photosensitizing material (paragraphs 49-53; secondary ionizing radiation to activate photosensitizing material), Chen does not specifically disclose deliver photosensitizing material to the nucleus of tissue cells, wherein the photosensitizing material is targeted to the nucleus of the tissue cells using a nucleus delivery agent. 
In a related area, Sobolev discloses a composition and method for causing photodynamic damage to target cells. Sobolev discloses in claim 1 the targeted transport of photosensitizer to the nucleus of the target cell by attaching the photosensitizer to a nuclear localizing signal. In addition, the abstract and column 4, lines 38-column 5, line 18 of Sobolev states that the use of a nucleus delivery agent allows for targeting delivery of components into the nucleus of a cell for therapeutic purposes.
Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Chen to include the nucleus delivery agent of Sobolev in order to facilitate targeted delivery of components to the nucleus of the cell.  
In regards to claim 3, Chen and Sobolev disclose the limitations of claim 1. In addition, Chen states in the abstract and paragraphs 49-53 the use of porphyrin.
In regards to claims 5 and 7, Chen and Sobolev disclose the limitations of claim 1. In addition, Sobolev shows that the nuclear localizing signal is attached to the photosensitizing material and that Chen shows in paragraph 51 the use of a nano-sized carrier. Furthermore, Chen shows that the nanosized carriers can be liposomes (paragraph 27), which would make the carrier be formed of lipids. 

In regards to claims 25, 36, and 38, Chen discloses nanoparticle based photodynamic therapy (title; abstract).  Chen discloses a device for photodynamic therapy configured to deliver photosensitizing material to the tissue cells (paragraphs 91-94), wherein the photosensitizing material is targeted to the tissue cells using a delivery agent (paragraph 51; nanoparticles as photosensitizer carriers); and activate the photosensitizing material by exposing it to secondary products of ionizing radiation generated when the ionizing radiation is directed at 
In a related area, Sobolev discloses a composition and method for causing photodynamic damage to target cells. Sobolev discloses in claim 1 the targeted transport of photosensitizer to the nucleus of the target cell by attaching the photosensitizer to a nuclear localizing signal. In addition, the abstract and column 4, lines 38-column 5, line 18 of Sobolev states that the use of a nucleus delivery agent allows for targeting delivery of components into the nucleus of a cell for therapeutic purposes.
Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Chen to include the nucleus delivery agent of Sobolev in order to facilitate targeted delivery of components to the nucleus of the cell.  
Note that due to the 112 issues of claims 25, 36, and 38, Chen and Sobolev would meet the limitations of the claims. 
In regards to claims 26 and 33, Chen and Sobolev disclose the limitaitons of claim 25. In addition, the limitations appears to further limit a component that is not a part of the device. Thus, Chen and Sobolev meet the limitations of the claim.
In regards to claim 27, Chen and Sobolev disclose the limitations of claim 25. In addition, Chen states in the abstract and paragraphs 49-53 the use of porphyrin.
In regards to claims 29 and 31, Chen and Sobolev disclose the limitations of claim 25. In addition, Sobolev shows that the nuclear localizing signal is attached to the photosensitizing 
In regards to claim 37, Chen and Sobolev disclose the limitations of claim 36. In addition, the limitation appears to further limit a component that is not a part of the device. Thus, Chen and Sobolev meet the limitations of the claim.

Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218049 (Chen et al.) in view of US 6,500,800 (Sobolev et al.) as applied to claim 3 above, and further in view of US 2003/0083649 (Margaron et al., hereinafter Margaron).
In regards to claims 4 and 28, Chen and Sobolev disclose the limitations of claims 3 and 27 but do not explicitly state that the porphyrin used is tetraphenylporphyrin. In a related area, Margaron discloses methods for reducing or preventing photodynamic therapy related inflammation. Paragraphs 62 and 76 show exemplary porphyrins used with tetraphenylporphyrin as one of the porphyrins that can be used. Applicant has not disclosed the criticality of tetraphenylporphyrin. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Chen and Sobolev to use tetraphenylporphyrin as the porphyrin as taught by Margaron because it is one of many known porphyrins that can be used in photodynamic therapy. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34 and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 2, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the secondary products of ionizing radiation comprise Cherenkov light.
In regards to claim 9, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the ionizing radiation is at a dosage level that in the absence of the photosensitizing agent is not therapeutically effective.
In regards to claim 17, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the DNA damage caused is in addition to the DNA damage caused by ionizing radiation alone.

In regards to claim 34, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of activating the photosensitizing material by 
Claim 35 inherits allowable matter from claim 34 and would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791